Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,038,073.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US 2014/0158182 A1).

In view of Claim 1, Watkins discloses a solar power generation unit (Figure 2), comprising:
at least one optical fiber comprising a light output region comprising a light output window and a light guide region guiding a light wave to the light output region (Figure 2 & Paragraph 0021-0022);
a housing of a tube type, the housing having an inner space in which the at least one optical fiber is located (Figure 2, the optical fibers protrude into the housing);
a power generation part comprising at least one solar panel provided at least at a side of the inner space of the housing and configured to generate power in response to the light wave incident thereon from the light output region of the at least one optical fiber (Figure 2, #82 & Paragraph 0025).

In view of Claim 2, Watkins is relied upon for the reasons given above in addressing Claim 1.  Watkins teaches the housing has a cross-section with a square shape (Figure 2, #40 & Paragraph 0025).

In view of Claim 7, Watkins is relied upon for the reasons given above in addressing Claim 1.  Watkins teaches the housing has a plurality of walls surrounding the at least one optical fiber (Figure 2, #44), the at least one optical fiber is located in a corner between the plurality of walls in the inner space (Figure 2, #46 is located in the top left and top right corners), and the solar panel on which the light wave is incident from the light output region of the optical fiber is formed/mounted in one of the walls (Figure 2, #82 – top wall).


Claims 1-5, 7, 9, 11-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel (US 4,411,490)

In view of Claim 1, Daniel teaches a solar power generation unit (Figure 6) comprising:
at least one optical fiber comprising a light output region comprising a light output window and a light guide region guiding a light wave to the light output region (Figure 6, #126 & Column 11, Lines 57-64);
a housing of a tube type, the housing having an inner space in which the at least one optical fiber is located (Figure 6, the optical fibers protrude into the housing);
a power generation part comprising at least one solar panel provided at least at a side of the inner space of the housing and configured to generate power in response to the light wave incident thereon from the light output region of the at least one optical fiber (Figure 6, #132/134 & Column 12, Lines 11-14).

In view of Claim 2, Daniel is relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the housing has a cross-section with a square shape (Figure 6, #100).

In view of Claim 3, Daniel is relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the housing has a plurality of walls forming the inner space (Figure 6, #102-#108 & Column 11, Lines 37-42), at least one optical fiber is located in a middle region of the inner 6pace of the housing (Figure 6, #126), and the solar panel is formed or mounted in at least one of the plurality of walls (Figure 6, #132).

In view of Claim 4, Daniel is relied upon for the reasons given above in addressing Claim 3.  Daniel teaches one or more ribs supporting the optical fiber located in the inner space are formed to protrude from the plurality of walls of the housing (Figure 6, #144/#146 & Column 12, Lines 29-31).

In view of Claim 5, Daniel is relied upon for the reasons given above in addressing Claim 3.  Daniel teaches that the light output window comprises discontinuous grooves formed in an outer circumferential surface of the optical fiber (Figure 7, #126 & Column 12, Lines 46-55).

	In view of Claim 7, Daniel is relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the housing has a plurality of walls surrounding the at least one optical fiber (Figure 6, #102-#108 & Column 11, Lines 37-42), the at least one optical fiber is located in at least one of a plurality of corners between the plurality of walls in the inner space (Figure 6, #126 – optical fibers are located in the edges of the housing), and the solar panel on which the light wave is incident from the light output region of the at least one optical fiber is formed/mounted in at least one of the plurality of walls (Figure 6, #132).

	In view of Claim 9, Daniel is relied upon for the reasons given above in addressing Claim 2.  Daniel teaches a rib supporting the at least one optical fiber is formed in an inner wall of the housing  (Figure 6, #144/#146 & Column 12, Lines 29-31) and the solar panel is formed in the inner wall and the rib of the housing (Figure 6, #132/#134).

	In view of Claim 11, Daniel is relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the inner space of the housing is isolated from outside by an end cap (Figure 6, #102/#104).  Daniel teaches the device can be made water tight, it is the examiner’s position that this would maintain and air tight configuration of the housing (Column 15, Lines 64-68).

	In view of Claim 12, Daniel teaches a solar power generation system (Figure 1 & 6) comprising:
a plurality of solar power generation units (Figure 6, #100 – Column 16, Lines 7-10 – there can be arrays of LEC 100);
an optical structure for supplying sunlight to at least one of the plurality of solar power generation units (Figure 1A & Column 5, Lines 43-62); 

at least one optical fiber comprising a light output region comprising a light output window and a light guide region guiding a light wave to the light output region (Figure 6, #126 & Column 11, Lines 57-64);
a housing of a tube type, the housing having an inner space in which the at least one optical fiber is located (Figure 6, the optical fibers protrude into the housing);
a power generation part comprising at least one solar panel provided at least at a side of the inner space of the housing and configured to generate power in response to the light wave incident thereon from the light output region of the at least one optical fiber (Figure 6, #132/134 & Column 12, Lines 11-14); and
the optical structure is configured to converge sunlight to the light guide region of the at least one optical fiber and supply the light wave to the solar power generation unit (Figure 1A & Column 5, Lines 43-62).

In view of Claim 13, Daniel is relied upon for the reasons given above in addressing Claim 12.  Daniel teaches the light guide region of the optical fibers of the plurality of the power generation units are grouped into one or more groups and facets of the optical fibers of the one or more groups form a light wave incident surface (Figure 6-7, #126 & Column 12, Lines 46-68).

In view of Claim 14, Daniel is relied upon for the reasons given above in addressing Claim 12.  Daniel teaches the housing has a plurality of walls forming the inner space (Figure 6, #102-#108 & Column 11, Lines 37-42), at least one optical fiber is located in a middle region of the inner 7pace of the housing (Figure 6, #126), and the solar panel is formed or mounted in at least one of the plurality of walls (Figure 6, #132).

In view of Claim 15, Daniel is relied upon for the reasons given above in addressing Claim 13.  Daniel teaches one or more ribs supporting the optical fiber located in the inner space are formed to protrude from the plurality of walls of the housing (Figure 6, #144/#146 & Column 12, Lines 29-31).

In view of Claim 18, Daniel is relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the housing has a plurality of walls surrounding the at least one optical fiber (Figure 6, #102-#108 & Column 11, Lines 37-42), the at least one optical fiber is located in at least one of a plurality of corners between the plurality of walls in the inner space (Figure 6, #126 – optical fibers are located in the edges of the housing), and the solar panel on which the light wave is incident from the light output region of the at least one optical fiber is formed/mounted in at least one of the plurality of walls (Figure 6, #132).

	In view of Claim 19, Daniel is relied upon for the reasons given above in addressing Claim 1.  Daniel teaches the inner space of the housing is isolated from outside by an end cap (Figure 6, #102/#104).  Daniel teaches the device can be made water tight, it is the examiner’s position that this would maintain and air tight configuration of the housing (Column 15, Lines 64-68).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 4,411,490) in view of Messaoudi (FR 3033963 A1).  Messaoudi is mapped to the English machine translation provided by the EPO website.

In view of Claim 5, Daniel is relied upon for the reasons given above in addressing Claim 3.  Daniel teaches that the light output window comprises discontinuous grooves formed in an outer circumferential surface of the optical fiber (Figure 7, #126 & Column 12, Lines 46-55).
Daniel does not disclose that the discontinuous grooves are formed in a spiral shape.


In view of Claim 6, Daniel is relied upon for the reasons given above in addressing Claim 4.  Daniel teaches that the light output window comprises discontinuous grooves formed in an outer circumferential surface of the optical fiber (Figure 7, #126 & Column 12, Lines 46-55).
Daniel does not disclose that the discontinuous grooves are formed in a spiral shape.
Messaoudi discloses an optical fiber with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential surface of said optical fiber (Figure 4-5 & Lines 239-248).  Messaoudi teaches that the shape of the openings impacts the quantity of the radiation collected and transported by the fibers (Lines 311-312).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optical fibers with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential surface of said optical fiber as disclosed by Messaoudi in Daniel’s solar power generation unit because the shape of the openings impacts the quantity of the radiation collected and transported by the fibers.


Daniel does not disclose that the discontinuous grooves are formed in a spiral shape.
Messaoudi discloses an optical fiber with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential surface of said optical fiber (Figure 4-5 & Lines 239-248).  Messaoudi teaches that the shape of the openings impacts the quantity of the radiation collected and transported by the fibers (Lines 311-312).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optical fibers with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential surface of said optical fiber as disclosed by Messaoudi in Daniel’s solar power generation unit because the shape of the openings impacts the quantity of the radiation collected and transported by the fibers.

In view of Claim 17, Daniel is relied upon for the reasons given above in addressing Claim 14.  Daniel teaches that the light output window comprises discontinuous grooves formed in an outer circumferential surface of the optical fiber (Figure 7, #126 & Column 12, Lines 46-55).
Daniel does not disclose that the discontinuous grooves are formed in a spiral shape.
Messaoudi discloses an optical fiber with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential surface of said optical fiber (Figure 4-5 & Lines 239-248).  Messaoudi teaches that the shape of the openings impacts the quantity of the radiation collected and transported by the fibers (Lines 311-312).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have optical fibers with a light output window that comprises discontinuous grooves formed in a spiral shape in an outer circumferential .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US 2014/0158182 A1) in view of Rider (US 2011/0146757 A1).

In view of Claims 8 and 10, Watkins is relied upon for the reasons given above in addressing Claims 2.  Watkins teaches the inner space of the housing of the tube type has an inner wall and the solar panel formed in the inner wall (Figure 2, 44 & #82), wherein the optical fiber is apart from the inner wall (Figure 2, the optical fiber extends into the cavity).
Watkins does not disclose that the reflective inner wall has a corrugated shape.
Rider teaches that corrugated shaped reflectors make for very good recapture elements for planar concentrator elements (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the reflective surface of Watkins be corrugated as disclosed by Rider for the advantage of having a reflector that is exceptional at recapturing reflecting light.


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 4,411,490) in view of Pisharodi (US 2016/0197577 A1).

In view of Claims 8 and 10, Daniel is relied upon for the reasons given above in addressing Claim 2.  Daniel teaches the inner space of the housing of the tube type has an inner wall and that the optical 
Pisharodi teaches an inner wall with a corrugated shape and a solar panel formed in the inner wall that advantageously facilitates light reflecting and scattering towards the sides of the panel (Figure 11 & Paragraph 0065).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the housing with inner wall with a corrugated shape such that the solar panel is formed in the inner wall for the advantages of facilitating light reflecting and scattering towards the sides of the panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726